United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 15-3615
                     ___________________________

                          United States of America

                     lllllllllllllllllllll Plaintiff - Appellee

                                        v.

                               Willie Earl Clark

                   lllllllllllllllllllll Defendant - Appellant
                                   ____________

                  Appeal from United States District Court
              for the Western District of Missouri - Springfield
                               ____________

                          Submitted: July 19, 2016
                            Filed: July 22, 2016
                               [Unpublished]
                               ____________

Before WOLLMAN, ARNOLD, and MURPHY, Circuit Judges.
                         ____________

PER CURIAM.
       Willie Clark appeals the judgment of the district court1 committing him to the
custody of the Attorney General following proceedings under 18 U.S.C. § 4245,
providing for hospitalization and treatment of an imprisoned person suffering from
a mental disease or defect, until he no longer needs treatment or his prison sentence
expires, whichever occurs first. We have carefully reviewed the record, which
includes a psychiatric report and opinion generated by psychologists at the United
States Medical Center for Federal Prisoners in Springfield, Missouri, where Clark is
currently held; the psychologists opined that Clark met the criteria for commitment
under section 4245, and their written opinion is uncontradicted by the report of an
independent psychiatrist, with whom Clark refused to talk, or by anything else in the
record before us. Accordingly, we conclude that the district court did not clearly err
in finding by a preponderance of the evidence pursuant to 18 U.S.C. § 4245(d) that
Clark is in need of commitment for mental health treatment in a suitable facility. See
United States v. Bean, 373 F.3d 877, 879 (8th Cir. 2004) (standard of review). The
judgment of the district court is affirmed, and counsel’s motion to withdraw is
granted.
                       ______________________________




      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri, adopting the report and recommendations of the
Honorable David P. Rush, Magistrate Judge for the Western District of Missouri.

                                         -2-